HANEY, Circuit Judge
(dissenting).
I concur with the majority that infringement of claims 2, 3, 9, and 10 by appellee is not shown.
In claim 1, appellant patented a combination, consisting of the following elements: (1) “A drive shaft, (2) a crank thereon, (3) a walking beam connected to be operated by said crank, (4) connections from said walking beam and leading into the well, (5) a counterbalance adapted to cooperate with said shaft, (6) and connections adapted to fix said counterweight so as to move with said shaft, said connections being releasable so as to permit said shaft to move without said counterweight.”
Appellee argues that its counterweight does not infringe because of an alleged difference in the sixth element. The distinction is claimed to be that appellee’s counterweight is not “releasable” but only “removable.” But when it is removed it is “released.” Appellant’s counterweight may also be released by entirely removing it. The thing patented, however, includes a “releasable” counterweight, and, 'according to the reading of the claim, it makes no difference whether the counterweight is “releasable” by removal, or by disconnection. The construction given by the majority to the word “releasable” is too narrow, in that both counterweights are “releasable” by removal. I therefore believe that appellee infringes this- claim if such claim is valid.
I see no distinction between claim 4 and claim 1, except that it is stated that the counterweight co-operates with the shaft “in order to counter-balance the pump rod string.” The quoted part is functional and void. Omitting it from the claim, I see no difference between the two claims.
For these reasons I dissent from the majority opinion, and believe the validity of claims 1 and 4 should be considered.